Opinion to issue December 28, 2009













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00966-CR
____________

IN RE TED LAWRENCE ROBERTSON, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Ted Lawrence Robertson, has filed a pro se petition for writ of
mandamus complaining that the trial court judge has not ruled on either his post-conviction motion for new trial or his motion for a new trial hearing in cause number
940376.
    We note that on December 20, 2004, this Court affirmed relator’s
conviction in trial court cause number 940376. See Robertson v. State, 175 S.W.3d
359 (Tex. App.—Houston {1st Dist.] 2004, pet. ref’d).  Our mandate issued on
August 25, 2005.
          In his petition, relator requests that we order the trial court
 to rule on his post-conviction motions or, in the alternative, order the court to grant him a new trial
because his sentence is void.  Relator is seeking post-conviction relief in a final
felony case.
 
           The exclusive post-conviction remedy in final felony convictions in Texas
courts is through a writ of habeas corpus pursuant to article 11.07 of the Code of
Criminal Procedure.  Even if we were to construe relator’s motion for new trial as a
motion for out- of-time appeal, neither the trial court nor this Court has authority to
grant an out-of-time appeal.  Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243
 (Tex. Crim. App. 1991); Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp.
2009).  
          Therefore, we deny the petition for writ of mandamus. 
          Any pending motions are denied as moot.PER CURIAM
 
Panel consists of Justices Keyes, Alcala and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).